DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10878846 in view of Mori et al. (US 2012/0003503). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘846 patent include all of the limitations of the present claims except for the average particle size of the ferromagnetic powder.
Mori et al. disclose a binder-type magnetic recording medium wherein the magnetic particles in the recording layer have a particle size of 10-35 nm in order to achieve stable magnetization without heat fluctuation and high recording density (See para [0047]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust the magnetic particles size of the ferromagnetic powder claimed in the ‘846 patent to be within the limits of 10-35 nm taught by the prior art to be suitable for achieving a balance of stable magnetization and high recording density.  Choice of any value within the disclosed range would have been obvious.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10891982 in view of Mori et al. (US 2012/0003503). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘982 patent include all of the limitations of the present claims except for the average particle size of the ferromagnetic powder.
Mori et al. disclose a binder-type magnetic recording medium wherein the magnetic particles in the recording layer have a particle size of 10-35 nm in order to achieve stable magnetization without heat fluctuation and high recording density (See para [0047]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust the magnetic particles size of the ferromagnetic powder claimed in the ‘982 patent to be within the limits of 10-35 nm taught by the prior art to be suitable for achieving a balance of stable magnetization and high recording density.  Choice of any value within the disclosed range would have been obvious.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10672426 in view of Mori et al. (US 2012/0003503). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘426 patent include all of the limitations of the present claims except for the average particle size of the ferromagnetic powder.
Mori et al. disclose a binder-type magnetic recording medium wherein the magnetic particles in the recording layer have a particle size of 10-35 nm in order to achieve stable magnetization without heat fluctuation and high recording density (See para [0047]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust the magnetic particles size of the ferromagnetic powder claimed in the ‘426 patent to be within the limits of 10-35 nm taught by the prior art to be suitable for achieving a balance of stable magnetization and high recording density.  Choice of any value within the disclosed range would have been obvious.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/727205 (US 2020/0211593) in view of Mori et al. (US 2012/0003503). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘205 patent application include all of the limitations of the present claims except for the average particle size of the ferromagnetic powder.
Mori et al. disclose a binder-type magnetic recording medium wherein the magnetic particles in the recording layer have a particle size of 10-35 nm in order to achieve stable magnetization without heat fluctuation and high recording density (See para [0047]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust the magnetic particles size of the ferromagnetic powder claimed in the ‘205 patent application to be within the limits of 10-35 nm taught by the prior art to be suitable for achieving a balance of stable magnetization and high recording density.  Choice of any value within the disclosed range would have been obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/658565 (US 2020/0126589), now allowed, in view of Mori et al. (US 2012/0003503). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘565 patent application include all of the limitations of the present claims except for the average particle size of the ferromagnetic powder.
Mori et al. disclose a binder-type magnetic recording medium wherein the magnetic particles in the recording layer have a particle size of 10-35 nm in order to achieve stable magnetization without heat fluctuation and high recording density (See para [0047]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust the magnetic particles size of the ferromagnetic powder claimed in the ‘565 patent application to be within the limits of 10-35 nm taught by the prior art to be suitable for achieving a balance of stable magnetization and high recording density.  Choice of any value within the disclosed range would have been obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/361814 (US 2019/0295589), now allowed, in view of Mori et al. (US 2012/0003503). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘814 patent application include all of the limitations of the present claims except for the average particle size of the ferromagnetic powder.
Mori et al. disclose a binder-type magnetic recording medium wherein the magnetic particles in the recording layer have a particle size of 10-35 nm in order to achieve stable magnetization without heat fluctuation and high recording density (See para [0047]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust the magnetic particles size of the ferromagnetic powder claimed in the ‘814 patent application to be within the limits of 10-35 nm taught by the prior art to be suitable for achieving a balance of stable magnetization and high recording density.  Choice of any value within the disclosed range would have been obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/361797 (US 2019/0295588), now allowed, in view of Mori et al. (US 2012/0003503). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘797 patent application include all of the limitations of the present claims except for the average particle size of the ferromagnetic powder.
Mori et al. disclose a binder-type magnetic recording medium wherein the magnetic particles in the recording layer have a particle size of 10-35 nm in order to achieve stable magnetization without heat fluctuation and high recording density (See para [0047]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust the magnetic particles size of the ferromagnetic powder claimed in the ‘797 patent application to be within the limits of 10-35 nm taught by the prior art to be suitable for achieving a balance of stable magnetization and high recording density.  Choice of any value within the disclosed range would have been obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/021529, in view of Mori et al. (US 2012/0003503). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘529 patent application include all of the limitations of the present claims except for the average particle size of the ferromagnetic powder.
Mori et al. disclose a binder-type magnetic recording medium wherein the magnetic particles in the recording layer have a particle size of 10-35 nm in order to achieve stable magnetization without heat fluctuation and high recording density (See para [0047]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust the magnetic particles size of the ferromagnetic powder claimed in the ‘529 patent application to be within the limits of 10-35 nm taught by the prior art to be suitable for achieving a balance of stable magnetization and high recording density.  Choice of any value within the disclosed range would have been obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/777201, in view of Mori et al. (US 2012/0003503). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘201 patent application include all of the limitations of the present claims except for the average particle size of the ferromagnetic powder.
Mori et al. disclose a binder-type magnetic recording medium wherein the magnetic particles in the recording layer have a particle size of 10-35 nm in order to achieve stable magnetization without heat fluctuation and high recording density (See para [0047]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust the magnetic particles size of the ferromagnetic powder claimed in the ‘201 patent application to be within the limits of 10-35 nm taught by the prior art to be suitable for achieving a balance of stable magnetization and high recording density.  Choice of any value within the disclosed range would have been obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/361570, in view of Mori et al. (US 2012/0003503). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘570 patent application include all of the limitations of the present claims except for the average particle size of the ferromagnetic powder.
Mori et al. disclose a binder-type magnetic recording medium wherein the magnetic particles in the recording layer have a particle size of 10-35 nm in order to achieve stable magnetization without heat fluctuation and high recording density (See para [0047]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust the magnetic particles size of the ferromagnetic powder claimed in the ‘570 patent application to be within the limits of 10-35 nm taught by the prior art to be suitable for achieving a balance of stable magnetization and high recording density.  Choice of any value within the disclosed range would have been obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/848331, in view of Mori et al. (US 2012/0003503). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘331 patent application include all of the limitations of the present claims except for the average particle size of the ferromagnetic powder.
Mori et al. disclose a binder-type magnetic recording medium wherein the magnetic particles in the recording layer have a particle size of 10-35 nm in order to achieve stable magnetization without heat fluctuation and high recording density (See para [0047]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust the magnetic particles size of the ferromagnetic powder claimed in the ‘331 patent application to be within the limits of 10-35 nm taught by the prior art to be suitable for achieving a balance of stable magnetization and high recording density.  Choice of any value within the disclosed range would have been obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Allowable Subject Matter
Claims 1- 8 would be allowable if the Double Patenting rejections set forth above were to be overcome by filing of Terminal Disclaimers.  The closest prior art to JP 08-007256 and EP 0421213 fails to teach or suggest the claimed magnetic recording medium wherein the isoelectric point of the surface zeta potential of the magnetic layer is equal to or greater than 5.5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514.  The examiner can normally be reached on Mon, pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Holly Rickman/Primary Examiner, Art Unit 1785